Citation Nr: 0112410
Decision Date: 05/01/01	Archive Date: 07/18/01

DOCKET NO. 99-02 026       DATE MAY 01, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Reno, Nevada

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for the cause of the
veteran's death.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1948 to
October 1949, and from October 1951 to October 1953.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a January 1998 rating decision from the Reno, Nevada
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1. In November 1996 the Board denied, in pertinent part, the
appellant's claim of service connection for the cause of the
veteran's death. This decision became final.

2. All available relevant evidence necessary for an equitable
disposition of the appellant's service connection claim has been
obtained by the RO.

3. The evidence submitted since the November 1996 Board decision
bears directly and substantially upon the issue at hand, and
because it is neither duplicative or cumulative, and it is
significant, it must be considered in order to fairly decide the
merits of the claim.

4. The probative evidence of record reasonably sustains that the
cause of the veteran's death was the proximate result of nicotine
dependence acquired in service.

-2-

CONCLUSION OF LAW

1. Evidence received since the final November 1996 determination
wherein the Board denied reopening the claim of entitlement to
service connection for the cause of the veteran's death is new and
material, and the appellant's claim for that benefit is reopened.
38 U.S.C.A. 5108, 7104(b) (West 1991); 38 C.F.R. 3.156(a), 20.1100,
20.1105 (2000).

2. A disability incurred in service contributed substantially or
materially to cause the veteran's death. 38 U.S.C.A. 1310, (West
1991), Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.
106-475, 4, 114 Stat. 2096 (2000) (to be codified as amended at 38
U.S.C.A 5107); 38 C.F.R. 3.312 (2000); VAOPGCPREC 19-97.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence which was of record before the November 1996 decision
wherein the Board denied entitlement to service connection for the
cause of the veteran's death is reported in pertinent part below.

Service medical records document no references to cancer, radiation
exposure, or tobacco use.

The veteran's death certificate establishes that he passed away in
February 1988. The immediate cause of death was respiratory arrest
due to squamous cell lung carcinoma. The certificate also
establishes that his primary occupation was owner of a plumbing
company.

-3- 

In a September 1993 letter, Dr. CR, the veteran's treating
physician, noted that he was diagnosed,with squamous carcinoma of
the retromolar trigone with invasion of the alveolar ridge and
local lymph nodes, Stage IV. He was also noted as having
"undifferentiated large cell carcinoma of the lung with metastases
to the liver, CNS, orbits, adrenals., bone, and the epidural space
which presented concurrently."

Dr. CR specifically concluded that it had been determined by him
and the veteran's physicians in Arizona that the extensive
metastatic disease "Was unlikely to be due to the head and neck
primary (the squamous carcinoma of the retromolar trigone) as these
cancers tend to invade locally in the head and neck region, but
rarely metastasize so widely so early in the course of the
disease." They suspected that he had a previously inapparent lung
cancer, and that a computerized tomography (CT) of the liver had
revealed undifferentiated large cell carcinoma metastatic to the
liver, "consistent with a lung primary, clearly different from the
head and neck primary."

Dr. CR concluded that he was unable to speculate on the causative
factors for his cancers.

In January 1994 and again in August 1994 the appellant submitted a
claim for dependency and indemnity compensation (DIC). Submitted
with her second application was a newspaper article documenting the
veteran's witnessing an atomic explosion and his subsequent
participation in a mock assault near the center of the atomic
impact area. The exercise included employing the use of atomic
weapons, and the handling and use of equipment exposed to an atomic
explosion. Another newspaper clipping documented the benefits
offered by VA to atomic test victims. The appellant contended that
the cause of death was due to the veteran's inservice exposure to
radiation.

4 -

In September 1994 the RO received private medical records from
various facilities. These records show that the veteran was
hospitalized in November 1987 at the University Hospital and was
treated for left retromolar trigonal squamous cell carcinoma. A
history of smoking was noted. More records from this facility were
subsequently received in March 1995 and document a one and a half
pack per day history of cigarette smoking for most of his adult
life.

In December 1987 the veteran was admitted to the Framingham Union
Hospital where he was found to also have undifferentiated large
cell carcinoma, with the lung being the probable primary location.

Records from the University of Massachusetts Hospital document
treatment of the veteran's widely metastatic cancer in February
1988 leading up to his death. A progress note documented a positive
history of smoking cigarettes at a rate of one and a half packs per
day for 35 years. It was noted that he had quit in November 1987.

In February 1996, the Under Secretary for Benefits concluded that
there was no reasonable possibility that the veteran's cancer
disability was the result of exposure to radiation.

In March 1996 the RO denied entitlement to service connection for
the cause of the veteran's death. The appellant appealed, and in
November 1996, the Board denied her claim. This decision became
final.

In July 1997 the veteran submitted a claim to re-open the issue of
entitlement to service connection for the cause of the veteran's
death. In addition to reasserting her contentions regarding
radiation exposure, she also indicated that his death was related
to in-service tobacco use.

- 5 -

In August 1997 the appellant asserted that the veteran had begun to
smoke in service and was never able to quit. In another August 1997
statement, she reported that he smoked one and a half to two packs
of cigarettes per day for all of his adult life, beginning in
service. She reported that he tried to quit once in 1987 but was
only able to do so for one week. She also indicated that he did not
smoke for the last 80 days that he was alive.

In October 1997 the appellant acknowledged that she did not know
the veteran while he was in the service.

In June 1999 the RO received medical opinions from Dr. CR (dated in
March 1999) and WJB (dated in April 1999).

Dr. CR appeared to somewhat alter his previous position, although
it is not entirely clear to what extent. He noted that the veteran
had cancer of the retromolar trigone and that he also "probably had
lung cancer."

Dr. CR noted that the veteran was diagnosed with squamous cell
carcinoma in November 1987 arising in the retromolar trigone and
that it metastasized to the regional lymph nodes. He next noted
that he subsequently developed metastases to the liver, cerebellum,
and to the bone, including both orbits. He did not specifically
state to which cancer he was attributing these metastases.

Dr. CR indicated that the veteran was subsequently found to have
large cell anaplastic carcinoma in January 1988. Because the
appearance of the cancer cells under the microscope was different
from the neck and head cancer, it was presumed that a new lung
cancer had arisen independently. However, Dr. CR also concluded
that it was possible that the lung cancer was a metastasis to the
lung from the original cancer.

6 -

In April 1999, WJB, Principal Health Physicist (retired), opined
that Dr. CR's 1993 letter indicated that the cause of death as
being squamous cell carcinoma with alveolar, lymph node, and lung
involvement.

He interpreted Dr. CR's second letter as finding that the
metastases to the liver, cerebellum, and bone came from the
original cancer of the retromolar area.

WJB went on to opine that the veteran's original cancer was behind
the molar teeth in tissue in an area considered to be the minor
salivary gland area and that this cancer spread to the lymph nodes
in the neck, then the liver, and then spread to the brain, and to
the bone, including both eye sockets. As a result, he concluded
that it was without a doubt that the retromolar area cancer was
either the primary or a contributory cause of death.

In June 2000 the Board sent a request for a VHA advisory opinion
asking in essence for clarification on the cause of death and its
relationship, if any, to service.

In August 2000 two separate VHA opinions were provided; one from
Dr. DNH, and the other from Dr. SJL. Dr. DNH concluded that it was
highly unlikely that the veteran's death was associated with
ionizing radiation, among other things. He also concluded it was
likely that the cancer of the retromolar trigone was a metastasis
from a primary carcinoma of the lung. Dr. DNH pointed to findings
in the private medical records in support of his conclusion.

Dr. DNH also found that it was likely that the veteran's long-term
smoking history contributed to the development of his cancers.

7 -

Dr. SJL also found that the available data suggested that exposure
to radiation did not play a significant role in the development of
the veteran's cancer and that the lung carcinoma was more likely
the primary cancer. She concluded that lung cancer was the probable
cause of death, and not the head and neck cancer.

Dr. SJL also indicated the high risk of lung cancer associated with
cigarette smoking, and found that the veteran's tobacco exposure
alone would be considered a significant risk factor in the
development of his cancers.

As a result of the above opinions concerning the relationship
between the cause of death and the veteran's long history of
smoking, the Board requested another VHA opinion in January 2001 to
determine whether the cause of death resulted from in-service
tobacco use or whether the veteran became nicotine dependent while
in the service and that such dependence was the proximate cause of
his death.

In February 2000 Dr. SR provided an advisory opinion regarding the
relationship of the veteran's tobacco use to his death. She stated
that she had reviewed the file and the previous medical opinions.
She first opined that the veteran's 35-year history of tobacco use
placed him at high risk for lung cancer. She found that it was
unlikely that his death resulted from his in-service tobacco use
since it appeared that he only smoked for one to two years while in
the service, and it was unlikely that such smoking would cause lung
cancer 33 years later.

However, Dr. SR found that it was highly likely that the veteran
became dependent on nicotine while he was in the service since he
continued to smoke for at least 33 years after his discharge from
service. She concluded that, since nicotine dependence resulted in
continued cigarette smoking and since cigarette smoking caused the
lung cancer, it was "highly likely that nicotine dependence,
acquired while in the service, ultimately caused the veteran's
death."

8 -

Criteria

New and Material Evidence

When a claim is disallowed by the Board, the claim may not
thereafter be reopened and allowed, and a claim based upon the same
factual basis may not be considered. 38 U.S.C.A. 7104(b) (West
1991); 38 C.F.R. 20.1100 (2000).

When an appellant requests that a claim be reopened after an
appellate decision has been promulgated and submits evidence in
support thereof, a determination as to whether such evidence is new
and material must be made, and if it is, as to whether it provides
a basis for allowing the claim. 38 U.S.C.A. 5108 (West 1991); 38
C.F.R. 20.1105 (2000).

If new and material evidence is presented or secured with respect
to a claim which has been disallowed, the Secretary shall reopen
the claim and review the former disposition of the claim. 38
U.S.C.A. 5108.

The United States Court of Appeals for Veterans Claims (Court) has
held that, when "new and material evidence" is presented or secured
with respect to a previously and finally disallowed claim, VA must
reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its newness
and materiality only the evidence submitted by an appellant since
the last final disallowance of a claim on any basis in order to
determine whether a claim should be reopened and readjudicated on
the merits. Evans v. Brown, 9 Vet. App. 273 (1996).

-9-

In order to reopen a claim by providing new and material evidence,
the appellant must submit evidence not previously submitted to
agency decision makers which bears directly and substantially upon
the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
CFR 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at the
time of the final disallowance of the claim, and (2) is not merely
cumulative of other evidence in the record. Smith v. West, 12 Vet
App 312 (1999); Evans v. Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence
provides a more complete picture of the circumstances surrounding
the origin of the veteran's injury or disability, even where it
will not eventually convince the Board to alter its decision. See
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

If new and material evidence is presented or secured with respect
to a claim that has been disallowed, the Secretary shall reopen the
claim and review the former disposition of the claim. 38 U.S.C.A.
5108; Hickson v. West, 12 Vet. App. 247 (1999).

For the purpose of establishing whether new and material evidence
has been submitted, the credibility of the evidence is to be
presumed. Justice v. Principi, 3 Vet. App. 510, 513 (1992).

- 10-

Service Connection for the Cause of Death

In order to establish service connection for a claimed disability
the facts must demonstrate that a disease or injury resulting in
current disability was incurred in active military service or, if
pre-existing active service, was aggravated therein. 38 U.S.C.A.
1110 (West 1991 & Supp. 2000); 38 C.F.R. 3.303 (2000).

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (2OOO).

Where there is a chronic disease shown as such in service or within
the presumptive: period under 3.307 so as to permit a finding of
service connection, subsequent manifestations of the same chronic
disease at any later date, however remote, are service connected,
unless clearly attributable to intercurrent causes. 38 C.F.R.
3.303(b) (2000).

This rule does not mean that any manifestation in service will
permit service connection. To show chronic disease in service there
is required a combination of manifestations sufficient to identify
the disease entity, and sufficient observation to establish
chronicity at the time, as distinguished from merely isolated
findings or a diagnosis including the word "chronic."

When the disease identity is established, there is no requirement
of evidentiary showing of continuity. When the fact of chronicity
in service is not adequately supported, then a showing of
continuity after discharge is required to support the claim. 38
C.F.R. 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims (Court) has
held that, in order to prevail on the issue of service connection,
there must be medical evidence of a (1) current Disability; (2)
medical, or in certain circumstances, lay evidence of in-service
incurrence or aggravation of a disease or injury; and (3) medical
evidence of a nexus between the claimed in-service disease or
injury and the present disease or injury. Hickson v. West, 12 Vet.
App. 247, 253 (1999).

Continuous sen,ice for 90 days or more during a period of war, and
post-service development of a presumptive disease to a degree of 10
percent within one year from the date of termination of such
service, establishes a rebuttable presumption that the disease was
incurred in service. 38 C.F.R. 3.307, 3.309 (2000).

If not shown in service, service connection may be granted for
malignant tumors if shown disabling to a compensable degree during
the first post service year. 38 U.S.C.A. 1101, 1112, 1113, 1137
(West 1991 & Supp. 2000); 38 C.F.R. 3.307, 3.309 (2000).

In cases of service connection for the cause of death of the
veteran, the first requirement of a current disability will always
have been met, the current disability being the condition that
caused the veteran to die; however, the last two requirements for
a service-connection claim must be supported by the record. See
Carbino v. Gob,or, 10 Vet. App. 507, 509 (1997).

In order to establish service connection for the cause of the
veteran's death, the evidence must show that a disability incurred
in or aggravated by active service was the principal or
contributory cause of death. 38 U.S.C.A. 1310 (West 1991); 38
C.F.R. 3.312(a) (2000).

12 -

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying
causes of death, or be etiologically related to the cause of death.
38 C.F.R. 3.312(b) (2000).

Contributory cause of death is inherently one not related to the
principal cause. In order to constitute the contributory cause of
death it must be shown that the service-connected disability
contributed substantially or materially; that it combined to cause
death; that it aided or lent assistance to the production of death.
It is not sufficient to show that it casually shared in producing
death, but rather it must be shown that there was a causal
connection. 38 C.F.R. 3.312(c).

If the service-connected disability affected a vital organ, careful
consideration must be given to whether the debilitating effects of
the service-connected disability rendered the veteran less capable
of resisting the effects of other diseases. There are primary
causes of death which by their very nature are so overwhelming that
eventual death can be anticipated irrespective of coexisting
conditions, but, even in such cases, there is for consideration
whether there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a material
influence in accelerating death. In this situation, however, it
would not gene rally be reasonable to hold that a service-connected
condition accelerated death unless such condition affected a vital
organ and was of itself of a progressive or debilitating nature. 38
C.F.R. 3.312(c)(3), (4) (2000); Lathan v. Brown, 7 Vet. App. 359
(1995).

The law with respect to claims for service connection based on in-
service tobacco use changed during the pendency of the appellant's
appeal. Where the law and regulations change while a case is
pending, the version more favorable to the appellant applies,
absent congressional intent to the contrary. Karnas v. Derwinski,
1 Vet. App. 308, 312-313 (1991).

- 13 -

For claims filed prior to June 9, 1998, service connection of a
tobacco-related death or disability can be established in two basic
ways: direct service connection or secondary service connection.
See VAOPGCPREC 19-97.

Direct service connection may be established for disability or
death if the evidence establishes that the injury or disease
resulted from tobacco use in the line of duty during active
military service. See VAOPGCPREC 2-93.

Secondary service connection may be established pursuant to 38
C.F.R. 3.310(a) (2000) by (1) providing competent evidence of
nicotine dependence during service; and (2) establishing that such
nicotine dependence was the proximate cause of disability or death
resulting from the use of tobacco products by the veteran. The
question of whether a veteran is dependent on nicotine dependence
is a medical issue. See VAOPGCPREC 19-97. The Board is bound by the
precedent opinions of the VA General Counsel. 38 U.S.C.A. 7104(c)
(West 1991).

For claims filed after June 9, 1998, pursuant to 38 U.S.C.A. 1103
(West 1991 & Supp. 2000), notwithstanding any other provision of
law, a veteran's disability or death shall not be considered to
have resulted from personal injury suffered or disease contracted
in the line of duty in the active military, naval, or air service
for purposes of this title on the basis that it resulted from
injury or disease attributable to the use of tobacco products by
the veteran during the veteran's service.

Nothing in subsection 38 U.S.C.A. 1103(a) shall be construed as
precluding the establishment of service connection for disability
or death from a disease or injury which is otherwise shown to have
been incurred or aggravated in active military, naval, or air
service or which became manifest to the requisite degree of
disability during any applicable presumptive period specified in
section 1112 or 1116 of this title. 38 U.S.C.A. 1103 (b) (West 1991
& Supp. 2000).

- 14 -

The Board finds that the law in effect prior to June 9, 1998 is
more favorable to the appellant because it is more permissible with
respect to claims based on tobacco use, and will therefore apply it
to her claim.

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance.of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

The Secretary shall consider all information and lay and medical
evidence of record in a case before the Secretary with respect to
benefits under laws administered by the Secretary. When there is an
approximate balance of positive and negative evidence regarding any
issue material to the determination of a matter, the Secretary
shall give the benefit of the doubt to the claimant. VCAA, Pub. L.
No. 106-475, 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as
amended at 38 U.S.C. 5107).

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant change
in the law during the pendency of this appeal. On November 9, 2000,
the President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among
other things, this law eliminates the concept of a well-grounded
claim, redefines the obligations of the VA with respect to the duty
to assist, and supercedes the decision of the Court in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which
had held that VA cannot assist in the development of a claim that
is not well grounded.

- 15 -

This change in the law is applicable to all claims filed on or
after the date of enactment of the VCAA, or filed before the date
of enactment and not yet final as o@F that date. VCAA, Pub. L. No.
106-475, 7, subpart (a), 114 Stat. 2096 (2000).

The Board finds that the duty to assist has been satisfied in this
instance to the extent necessary to allow for a grant of the
benefit sought on appeal, namely, service connection for the cause
of the veteran's death. Therefore, any potential deficiencies in
the duty to assist will not prejudice the appellant in this case.
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

New and Material Evidence

The appellant seeks to reopen her claim of service connection of
the cause of the veteran's death which the Board denied in November
1996. When a claim is finally denied by the Board, the claim may
not thereafter be reopened and allowed, unless new and material
evidence has been presented. 38 U.S.C.A. 5108, 7104(b) (West 1991);
38 C.F.R. 20.1100 (2000).

When an appellant seeks to reopen a finally denied claim, the Board
must review all of the evidence submitted since that action to
determine whether the claim should be reopened and readjudicated on
a de novo basis. Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new and
material evidence presented since the claim was last finally
disallowed on any basis, not only since the claim was last denied
on the merits. Evans v. Brown, 9 Vet. App. 273 (1996).

Under Evans, evidence is new if not previously of record, and not
cumulative of evidence previously of record.

- 16 -

In the case at hand, the Board finds that evidence has been
submitted which was not in the record at the time of the final
disallowance of the claim. This evidence consists of numerous
medical opinions concerning the cause of the veteran's death.

These records are new and not duplicative as they were not
previously of record and do not duplicate evidence previously of
record.

These opinions, including those submitted prior to the VHA opinions
(e.g. Dr. CR and WJB's opinions), bear directly and substantially
upon the specific issue being considered in this case because they
specifically address the etiology of the cause of the veteran's
death. Such evidence is significant and must be considered in order
to fairly decide the merits of the claim.

As new and material evidence has been submitted to reopen the
appellant's claim of entitlement to service connection for the
cause of the veteran's death, the Board's analysis must proceed to
an evaluation of the claim on the merits.

Service Connection for the Cause of the Veteran's Death

After a careful review of the evidence of record, the Board is of
the opinion that there is an approximate balance of positive and
negative evidence, and that the benefit of the doubt should
therefore be applied in favor of the appellant. See Gilbert, supra.

The certificate of death lists respiratory arrest due to squamous
cell lung carcinoma as the cause of death.

- 17 -

The evidence in favor of the appellant's claim includes a February
1988 progress note documenting a 35-year history of smoking up to
1987. This would indicate that the veteran started smoking around
1952, while he was in the military. Other medical records generally
document a long history of smoking without specifying when he first
started. Such records neither support nor refute the above-
mentioned history.

The appellant indicated that the veteran smoked as long as she knew
him up until the last 80 days of his life. She noted that he had
tried to quit briefly in 1987 for one week. In February 2001 Dr. SR
opined that the cause of the veteran's death was the proximate
result of his nicotine dependence, acquired in service. See
VAOPGCPREC 19-97.

The evidence against the claim is the absence of documentation in
the service medical records concerning the veteran's tobacco use or
nicotine dependence. In addition, the appellant has acknowledged
that she did not know the veteran while he was in the service.
Post-service medical records also provide little documentation with
respect to the veteran's smoking history, aside from what was
mentioned above.

The evidence in favor of the claim outweighs the evidence against
the claim. The report of a 35-year history of smoking is consistent
with the appellant's, and other evidence noting a long history of
smoking. While there is no inservice documentation of smoking,
there is no evidence indicating that he did not start smoking in
service that would contradict the history provided above. There is
no actual evidence suggesting that the veteran started smoking
prior to entering service, or only after he had left service. In
addition, the Board is of the opinion that the credibility of the
reported 35-year smoking history is further strengthened by the
fact that it was provided long before any claim for VA benefits was
filed.

- 18 -

Most significantly, Dr. SR specifically reviewed the claims file
and determined that it was "highly likely" that the veteran became
nicotine dependent while he was in the service and that such
dependence ultimately caused the veteran's death.

There are no medical opinions or other competent evidence on file
to rebut Dr. SR's opinion. In this regard, the Board notes that
there is no evidence of an intercurring event (e.g., working in an
environment while exposed to dangerous fumes) which would sever the
causal connection put forth by Dr. SR.

Therefore, the Board is of the opinion that the evidence in favor
of the claim outweighs the evidence 'against' the claim. This is
because there is positive and consistent evidence in favor of the
claim that has not been contradicted by other evidence on file. The
only evidence against the claim is the lack of a more detailed
documentation concerning the veteran's history of tobacco use.

For these reasons, the Board finds that the evidence with respect
to the appellant's claim is in equipoise; therefore, the benefit of
the doubt rule must be applied in favor of the appellant. Gilbert
v. Derwinski, 1 Vet. App. 49, 56 (1990). Accordingly, the Board
concludes that a disability incurred in service contributed
substantially or materially to cause the veteran's death. Gilbert,
supra; VAOPGCPREC 19-97.

ORDER

The appellant, having submitted new and material evidence to reopen
a claim of entitlement to service connection for the cause of the
veteran's death, the claim is reopened.

- 19 -

Entitlement to service connection for the cause of the veteran's
death is granted.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

- 20 -



